Citation Nr: 1827589	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to July 1991 with additional service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran provided testimony at a Travel Board hearing before the Undersigned Veterans' Law Judge.  A transcript of this hearing is in the record before the Board.  

A February 2018 VA Report of General Information provides that the Veteran requested that his appeal be moved to another jurisdiction.  In essence, the Veteran asserted that he believed that the facts of his case were not being reviewed properly due to the fact that he had an intervening post-service motor vehicle accident for which he had received a monetary payment.  It appears the Veteran was referring to having his claim reviewed by a different RO.  Given that the claim is now within the Board's jurisdiction and the Board reviews claims on a de novo basis, the Veteran is not prejudiced if the claim is not transferred to a different RO. 

When this appeal was previously before the Board in June 2015, June 2016 and August 2017, it was remanded for additional development.  The issue of entitlement to service connection for a lumbar spine disorder is before the Board for final appellate consideration.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows that the Veteran's lower back strain is related to active duty. 


CONCLUSION OF LAW

Lower back strain was incurred during active duty.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board finds that the evidence supports service connection for lower back strain.  

The Veteran contended during the hearing that while on active duty he injured his back when he was thrown against a barracks wall locker, and in Honduras when he was hit and slammed into the ground.  When he was called up to active duty in the National Guard, he injured his back when moving heavy equipment.  

The Veteran's service treatment records reflect that in October 1987, he was seen with complaints of back pain.  He reported an injury to the back one month earlier while doing heavy lifting.  

In prior remands, the Board found August 2009, December 2011, July 2015 and March 2017 VA examinations and opinions were inadequate.  As a result, the Board will not consider these medical opinions.  

A September 2017 Back (Thoracolumbar Spine ) Conditions DBQ obtained pursuant to the most recent Board remand relates a pertinent diagnosis of lower back strain.  The Veteran reported that his lower back pain began in 1987 after he lifted a heavy object.  He had had pain in the lower back ever since that time.  The examiner provided the medical opinion that the diagnosis of lower back strain was at least as likely as not (equal to or greater than 50 percent probability) incurred in, caused by or a result of active military service.  The examiner explained that this opinion was based on his evaluation of the Veteran that day and on reviewing the medical records of the Veteran as outlined in the report. 

The foregoing evidence supports service connection for lower back strain.  It shows that the Veteran incurred this disability during his period of active duty, and that the disability has continued until the present.


ORDER

Service connection for lower back strain is granted.  


REMAND

The Veteran testified during the hearing that while on active duty in Honduras he was hit and slammed into the ground and hit his neck.  

The Board's August 2017 remand requested that the Veteran be provided a VA examination to determine the nature and likely etiology of his cervical spine disability.  The examiner was specifically requested to address the Veteran's hearing testimony describing an in-service injury to his neck.  

The resulting September 2017 Neck (Cervical Spine) Conditions DBQ provides a diagnosis of degenerative disc disease of the cervical spine and a negative nexus opinion.  However, the examiner did not address the Veteran's hearing testimony that he injured his neck when he was hit and slammed to the ground while in Honduras.  Rather, the examiner noted only that the Veteran stated that the onset of his shoulder and low back pain came about while being on active duty while playing "gator ball in Honduras."  As a result, the Board finds that the development requested by the Board's August 2017 remand was not fully completed and additional development must be conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Since the issue is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any and all outstanding VA treatment records.

2.  Then, provide copies of all relevant records from the Veteran's eFolders to the examiner who conducted the September 2017 DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence in the eFolders, the medical history and the September 2017 DBQ, the examiner is specifically requested to address whether it is at least as likely as not (50 percent possibility or greater) that the Veteran's degenerative disc disease of the cervical spine was incurred in or aggravated by any confirmed periods of active duty, ACDUTRA, or INACDUTRA service. 

In doing so, the examiner is specifically requested to consider and discuss the Veteran's March 2015 Board hearing testimony describing an in-service injury to his neck when he was hit and slammed to the ground in Honduras.  

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


